Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to Amendment filed on 11/27/2020. As directed by the Amendment, claims 1, 3, 9, 13, 19 and 20 have been amended; claims 2, 8, 15-18 have been canceled. As such, claims 1, 3-7, 9-14, 19 and 20 are pending in the instant application. 
	Applicant has amended claim 1, the previous 112(b) rejections are withdrawn. 

Drawings
Acknowledgement is made to the marked-up drawings filed on 11/27/2020. However, Examiner noticed Figure 2 dated 03/20/2020 and 11/27/2020, numerical element 120 which is a mask mount, is not being point to the right component, compared to Figure 1 and in more details in Figure 4. Examiner suggests to include the marked-up and clean copy of the drawings. Please refer to 37.CFR 1.121(d) and MPEP 608.02(v) for guidance. Therefore, the drawing is objected to.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “respirator base”, “a holder”, “radial ribs”, and “sidewalls” in .
The disclosure is objected to because of the following informality:
“the air flow port cover 130.are rotated closed” in line 4 of [0026] should read “ the air flow port cover 130 are rotated closed”. 
Appropriate correction is required.

Claim Objections
Claims 1, 3-7, 9-14 and 19-20 are objected to because they include reference characters which are not enclosed within parentheses. For instance, “a support frame 110”, “air flow ports, 115”, “the air filtration element 20”, “mask mount 120”, “the support frame 110” and “air flow port cover 130” in claims 1 and 19.  The comma punctuation in limitation “air flow ports, 115” should also be removed.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 1, 3-7, 9-14 and 19-20 are objected to because of the following informalities:
Claim 1, line 4, should read “outside of the respiratory base”.
Claim 1, line 14, should read “through the air flow ports”. 
Claim 1, line 17, should read “through the air flow ports
Claim 13, lines 1-2, should read “one of the air flow ports”.
Claim 19, line 13, should read “the particulate matter filtration mask”.
Claim 19, line 17, should read “the air flow ports”.
Claim 19, line 19 should read “out of the particulate matter filtration mask through the air flow ports”.
Claim 19, line 21, should read “opening the filtration element cover”.
Claim 19, line 22, should read “opening the filtration element cover”.
Claim 20, line 3, should read “removing the filtration element cover”.
Claim 20, line 4, should read “cleaning the filtration element cover”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-14, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19, limitations, “radial ribs separated by air flow ports and sidewalls where in the ribs sits over the air filtration element and the sidewalls extend inward past the air filtration element 20” in lines 6-8 of claim 1 are not sufficiently disclosed by the original disclosure. The terminologies of “radial ribs”, “the ribs” and “sidewalls” were not disclosed or defined at all in the original disclosure as mentioned above; let alone, support for limitations “the supporting frame 110 including radial ribs separated by the air flow ports and sidewalls”, “where in the ribs sit over the air filtration element” and “the sidewalls extend inward past the air filtration element 20”. 
Original specification discloses “at least one air filtration element 20 affixed to the particulate matter filtration mask 10” in paragraph [0024], “a mask mount fixed to the support frame configured to attach the support frame to a particulate matter filtration mask” in paragraph [0006]  and “step one 501, providing the particulate matter filtration mask 10… the particulate matter filtration mask 10 having at least one filtration element 20 affixed to the particulate matter filtration mask 10…; step two 502, providing the particle retainer 100 for the particulate matter filtration mask 10,…the mask mount fixed to the support frame 110 and  configured to removably attach…to at least one of the particulate matter filtration mask 10” in paragraph [0034] of the original specification. The original disclosure specifically disclosed that the filtration element 20 is affixed to the particulate matter filtration mask 10 side, not the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 19, limitation “radial ribs separated by air flow ports and sidewalls where in the ribs sits over the air filtration element and the sidewalls extend inward past the air filtration element 20” renders claim indefinite because of the follows:
Regarding limitation “radial ribs separated by air flow ports and sidewalls”, the radial ribs and sidewalls were not specifically defined in the specification. The metes and bound of the radial ribs is unknown as the scope of each radial rib is not defined. Is a radial rib is just the triangle flat part (annotated Figure 4 below: radial rib 1) or is it also include a small raised lip and a small circular central part near the support post 133 (annotated Figure 4 below: radial 

    PNG
    media_image1.png
    637
    805
    media_image1.png
    Greyscale

In addition, it is unclear which part of the support frame 110 are the plurality of sidewalls. Are they “sidewalls 1”, “sidewalls 2”, “sidewalls 3”, or “sidewalls 4” (refer to the annotated Figure 4 below)?

    PNG
    media_image2.png
    657
    787
    media_image2.png
    Greyscale


Furthermore, since the sidewalls were not defined, it is unclear which sidewalls extend inward past the air filtration element 20.
It is noted that depending on which exactly the sidewalls are intended to claim here, it could potentially trigger another 112(a) and 112(b) rejections. For instance, if the claimed sidewalls are “sidewalls 2” (see the annotated Figure 4 above), there is no support in the original disclosure that disclosed the “sidewalls 2” actually inwardly extend past the filtration element 20.  Furthermore,  from the original disclosure broadly disclosed removable attaching the particle retainer to the filter element holder 

    PNG
    media_image3.png
    855
    975
    media_image3.png
    Greyscale

Regarding claim 1, limitation “the particle retainer comprising: a filtration element cover having” in line 4-5, renders claim indefinite because the claim is being written as if the filtration element cover is a small part of the particle retainer, that the particle retainer contains more 
	Regarding claim 1, limitation “removably attach the filtration element cover to the mask” in line 10, is again being interpreted as “removably attach the particle retainer to the mask” for the same reason as above. In addition, it is noted that the currently amended limitation “removably attach the filtration element cover to the mask” is inconsistent with the original claim 1 dated 08/24/2017. More specific, claim 1 dated 08/24/2017 claimed “a mount mask fixed to the support frame and configured to removably attach to the particulate matter filtration element cover”, which means that the mount mask of the particle retainer is being removably attached to the filtration element cover. This means that the particle retainer and the filtration element cover are two different parts. 
	Regarding claim 19, limitation “providing filtration element cover having a support frame…; a mount mask…; and an air flow port cover” and “removably attach the filtration element cover to the mask”  renders claim indefinite because the specification disclosed the “particle retainer” having the support frame, the mount mask and the air flow port cover and the original claimed 19 dated 08/24/2014, claim 1 specifically claimed “the particle retainer including a support frame, a mask mount, and an air flow port cover” in lines 6-8, which make it 

Response to Arguments
The lack of a prior art rejection should not be construed as meaning that the claims would be patentable if corrected to overcome the 35 USC 112 rejections set forth above. No prior art rejection has been made since it would be improper to rely on speculative assumptions as to the meaning of the claims in this application.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s statement of the amendment do not add new matter, Examiner respectfully disagrees. Referring to the 112 rejections above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785